                       IN THE UNITED STATES DISTRICT COURT


                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


PAMELA BONNITA LEWIS,

              PlaintifF,

       V.                                              CV 118-096


ANDREW SAUL,Commissioner ofSocial
Security Administration,

              Defendant.



                                       ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

AFFIRMS the Commissioner's final decision, CLOSES this civil action, and DIRECTS

the Clerk to enter final judgment in favor ofthe Commissioner.

       SO ORDERED this     C^^^ay   of
                             'T^^ay of      C^6Ul>uaJh           2019, at Augusta, Georgia.




                                          J. RA]!^m;HALL,CHIEF JUDGE
                                          unit™[^ates district court
                                          SOUXffeRN DISTRICT OF GEORGIA
